Opinion issued February 4, 2021




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-21-00011-CV
                           ———————————
                       IN RE PAUL E. ARCHIE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Paul E. Archie, has filed a “Motion For Leave to File a Writ of

Mandamus,” seeking a writ of mandamus to compel Harris County District Clerk

Marilyn Burgess to issue citation against underlying defendants.

      This Court’s mandamus jurisdiction is governed by the Government Code.

See TEX. GOV’T CODE § 22.221. A court of appeals may issue writs of mandamus

against (1) a judge of a district, statutory county, statutory probate county, or
county court in the court of appeals district; (2) a judge of a district court who is

acting as a magistrate at a court of inquiry under Chapter 52 of the Code of

Criminal Procedure in the court of appeals district; or (3) an associate judge of a

district or county court appointed by a judge under Chapter 201 of the Family

Code in the court of appeals district for the judge who appointed the associate

judge. Id. § 22.221(b). The courts of appeals also may issue all writs necessary to

enforce the court of appeals’ jurisdiction. Id. § 22.221(a).

      We have no jurisdiction to issue a writ of mandamus against a district clerk

unless necessary to enforce our jurisdiction. See In re Washington, 7 S.W.3d 181,

182 (Tex. App.—Houston [1st Dist.] 1991, orig. proceeding). Because relator’s

petition does not raise any threat to our jurisdiction, we dismiss the petition for

want of jurisdiction.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Rivas-Molloy.




                                          2